Citation Nr: 0711198	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  05-23 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 through April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.


FINDINGS OF FACT

The evidence shows both occupational and social impairment 
with deficiencies in work, social, and family relations due 
to obsessional rituals that interfere with routine 
activities; near continuous panic affecting the veteran's 
ability to function independently; and impaired impulse 
control.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD are met.  
38 U.S.C.A. § 1155 
(West 2005); 38 C.F.R. §§ 4.1, 4.2, 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected post-traumatic stress disorder (PTSD).  He is 
currently rated as 30 percent disabled under 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411.  Disability evaluations 
are determined by the application of VA's Schedule for Rating 
Disabilities, which sets forth separate rating codes for 
various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. Generally, a disability must be considered 
in the context of the whole recorded history.  Where 
entitlement to compensation has already been established, 
however, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  

For an increase, the medical evidence must show that the 
veteran's symptoms most closely approximate the symptoms 
described for higher evaluations in the rating code.  The 
veteran is currently rated as 30 percent disabled under DC 
9411.  An increase to 50 percent requires evidence to show

occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is warranted when the evidence shows 

occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and the 
inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted when evidence shows 

total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

During the course of this appeal, the veteran was afforded a 
VA examination and a Board hearing, and he provided VA with 
several statements from lay persons with knowledge of the his 
daily life.  The Board finds that this evidence creates an 
accurate picture of the current severity of the veteran's 
service-connected disability.  As such, a remand to obtain 
records from the veteran's VA group therapy sessions is not 
necessary or warranted.

The veteran was afforded a VA examination in July 2004.  At 
that time, the veteran was still employed at a paper mill, 
but evidence since then shows that he has not worked since 
August 2004.  See March 2006 hearing transcript.  The 
examination report shows that the veteran has trouble 
sleeping and has intrusive thoughts about the war.  The 
veteran described his startled responses to loud or sudden 
noises to the examiner.  In particular, the veteran becomes 
easily started and sometimes responds by swinging toward the 
people near him.  The veteran responds by avoiding crowded 
places.  The examiner reported the veteran's thought 
processes as logical with no confusion and no gross 
impairment of memory or hallucination was observed.  The 
examiner opined that the veteran displayed "a profound 
impairment in vocational adaptability" due to his startled 
response and tendency to turn and potentially strike someone.  
The examiner also noted that the veteran's social functioning 
is characterized by some isolation, but that he does have 
relationships with family members.

Also in July 2004, several people that know the veteran 
submitted statements in support of his claim.  Coworkers 
described instances when the veteran heard loud noises, 
sometimes accidental and sometimes intentionally caused by 
"prankster" coworkers, and reacted by dropping to the floor 
or by turning and swinging at those nearby.  Two coworkers 
recalled being struck by the veteran at various times.  A 
member of the veteran's church reported that the veteran's 
condition leads him to stay away from people and often go 
outside of the church during services.  A friend reported 
that she does not sit near the veteran during their 
children's football games because of his startled and often 
dangerous reaction when a canon is shot off by ROTC members 
at the beginnings of games and after scores.  

In March 2004, the veteran's wife submitted a statement 
stating that numerous times the veteran has struck her after 
being startled by some public noise.  She also reported his 
irritability when there are children around or when areas 
become crowded with people.  She described an incident during 
a fireworks demonstration when the veteran jumped, knocked 
over his chair, and crawled on his hands and knees on the 
ground.  She also reported that the veteran had to stop 
participating in church activities, because he could not 
control his reactions to loud noises and hit fellow church 
members several times during practices.  She also reported 
driving at some times, because it is dangerous for the 
veteran to do so, especially during storms.

In addition to these lay statements and the VA examination, 
the veteran was afforded a Board hearing in March 2006.  At 
that time, greater insight was gained from the veteran's 
testimony regarding his symptoms, for which he is competent 
to testify.  The veteran reported that he has panic attacks 
at least once per week, but if driving, then two to three 
times per week.  The veteran reported suffering from a panic 
attack any time he is in a large group setting, which he now 
avoids.  The veteran reported uncontrolled violence toward 
many people in his life, including his wife, a young girl in 
the community, and former co-workers.  Because of this, the 
veteran is afraid that he may hurt his young grandchildren.  
The veteran also described an obsessive behavior.  In 
particular, he does not enter the church and sit down with 
his wife.  He stands at the door and counts the people 
entering the sanctuary.  If the number becomes too large, he 
stands outside for the duration of the sermon.  If he does 
enter, he and his wife sit in an area where they can sit 
alone, rather then near other church members.  The veteran 
also reported memory loss as it relates to everyday tasks.  
His wife must call him from her place of employment to remind 
him to complete everyday tasks.  He indicated that he will do 
the tasks when prompted, but cannot remember to do them on 
his own.  

In summary, the evidence of record shows several factors that 
closely approximate a 70 percent rating under DC 9411.  The 
evidence shows both occupational and social impairment with 
deficiencies in work, social, and family relations due to 
obsessional rituals that interfere with routine activities 
(counting attendees before entering church); near continuous 
panic affecting his ability to function independently 
(startled responses at the workplace, while driving, while at 
church, while in the community); and impaired impulse control 
(uncontrolled violent responses to loud, sudden, or startling 
noises).  These symptoms warrant a 70 percent rating under DC 
9411.

The record does not show that the veteran has total 
occupational and social impairment, as is required for a 100 
percent rating.  The record reflects that he has not worked 
since August 2004, but the veteran himself stated that he is 
unemployed and receiving Social Security Disability benefits 
due to a knee disability, and not due to a mental disability.  
See March 2006 hearing transcript.  The veteran also stated 
that he is not totally impaired and is able to cope on a day 
to day basis and has a relationship with his wife and 
children and grandchildren such that a 100 percent rating is 
not warranted.

The preponderance of the evidence shows that the veteran's 
symptoms most closely approximate a 70 percent rating under 
VA regulation.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran letters in February 2004 and June 2004 
informing him of the evidence necessary to establish an 
increased rating.  The veteran was notified of what was 
necessary to establish his claim, what evidence he was 
expected to provide, and what VA would obtain on his behalf.  
The June 2004 letter also asked the veteran to provide VA 
with any pertinent evidence he had in his possession.  Thus, 
these letters satisfied the requirements of 38 C.F.R. 
§ 3.159(b)(1) (2006).  While the veteran was not informed of 
the type of evidence necessary to establish an effective date 
or a disability rating, as is required under Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006), these issues are moot considering 
the favorable disposition of this issue on the merits.  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, most VA treatment 
records, and his VA examination report have been associated 
with the claims folder.  While the records of VA outpatient 
group therapy are not contained in the claims folder, the 
Board finds that the veteran is not prejudiced by appellate 
review at this time, because the evidence available paints a 
very clear picture of the severity of the veteran's PTSD and 
is sufficient for rating purposes.  The veteran's March 2006 
hearing transcript is also of record.  The veteran has not 
notified VA of any additional available relevant records with 
regard to his claim.

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

The veteran is entitled to a 70 percent disability rating for 
his service-connected PTSD.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


